Exhibit 10.7
 
TERMINATION AGREEMENT


This TERMINATION AGREEMENT (this “Agreement”), dated May 29, 2014, made by and
among Thinspace Technology, Inc. a Delaware corporation (the “Company”) and
Robert Zysblat (the “Employee”). The Company and the Employee are collectively
referred to herein as the “Parties”.


WHEREAS, Company and Employee are parties to that certain employment agreement,
dated December 31, 2013 (the “Existing Agreement”).
 
WHEREAS, on the date hereof, Employee has resigned as President and director of
the Company, effective immediately.
 
WHEREAS, the parties would like to terminate the Existing Agreement, effective
as of the date hereof.
 
WHEREAS, desire to provide for the Company to pay to the Employee $8,622.00 in
accrued expenses as of the date of this Agreement.
 
WHEREAS, the parties desire for the Company to pay to the Employee $3,366.00 for
six months of medical insurance..
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and for other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
 
1. Termination.


a.  
The Existing Agreement and any and all obligations of any party arising from
such Existing Agreement, shall, in all respects, be deemed to be null and void
and of no further force and effect as of May 29, 2014 (the “Effective Date”).



b.  
The Company shall pay the Employee promptly upon execution of this Agreement
$8,622.00 for accrued expenses.



c.  
The Company shall pay the Employee $3,366.00 for medical benefits upon execution
of this Agreement. .



d.  
Employee represents and warrants to the  Company that Employee has returned to
the Company any and all documents, software, equipment (with the exception of
one company issued laptop), Company credit cards, and all other materials or
other things in Employee’s possession, custody, or control which are the
property of the Company, including, but not limited to, any Company
identification, keys, and the like, wherever such items may have been located;
as well as all copies (in whatever form thereof) of all materials relating to
Employee’s employment, or obtained or created in the course of his employment,
with the Company.  Employee further represents and warrants to the Company that,
other than those materials that Employee has returned to the Company as
described in the previous sentence, Employee has not copied or caused to be
copied, and has not printed-out or caused to be printed-out, any software,
computer disks, or other documents other than those documents generally
available to the public, or retained any other materials originating with or
belonging to the Company, and that Employee will not do so.  Employee further
represents and warrants to the Company that Employee has not retained and will
not retain in his possession any software, documents or other materials in
machine or other readable form, which are the property of the Company,
originated with the Company, were obtained or created in the course of
Employee’s employment, or relate to employment with the Company.



 
1

--------------------------------------------------------------------------------

 
 
            2. Non-Disparagement. All Parties agree not to disparage or
otherwise make unfavorable remarks regarding any other party to this Agreement.
This Section shall in all respects survive any termination of this Agreement and
shall remain in full force and effect during the period specified in this
Section.


3. Non-Competition. For a period of three (3) years commencing on the Effective
Date, the Employee agrees that he shall not directly or indirectly, on his own
behalf or in the service or on behalf of others, whether or not for
compensation, engage in any business activity, or have any interest in any
person, firm, corporation or business, through a subsidiary or parent entity or
other entity (whether as a shareholder, agent, joint venturer, security holder,
trustee, partner, consultant, creditor lending credit or money for the purpose
of establishing or operating any such business, partner or otherwise) with any
Competing Business in the Covered Area. For the purpose of this Section 3,
“Competing Business” means any business designing, selling or distributing cloud
computing desktop and application delivery solutions. Notwithstanding the
foregoing, the Executive may own shares of companies whose securities are
publicly traded, so long as ownership of such securities do not constitute more
than one percent (1%) of the outstanding securities of any such company. This
non-compete clause shall cover the rendering of such services worldwide. This
Section shall in all respects survive any termination of this Agreement and
shall remain in full force and effect during the period specified in this
Section. Should a court of competent jurisdiction rule that this clause is too
broad in its scope it shall construed to have the broadest interpretation as
allowed by law.


4. Non-Solicitation. For a period of three (3) years commencing on the Effective
Date, the Employee agrees that he shall not divert any (i) business of the
Company and/or its subsidiaries or affiliates or (ii) any existing or
prospective customers or suppliers of the Company and/or its subsidiaries or
affiliates(of which the Employee is then currently aware), (iii) affiliated
research institutions or scientists, of the Company and/or its subsidiaries, to
any other person, entity or competitor, or induce or attempt to induce, directly
or indirectly, any person to leave his or her employment with the Company and/or
its subsidiaries or affiliates. Customers are defined as entities directly or
indirectly receiving products or services from the Company and/or its
subsidiaries or affiliates within the previous three (3) years in the cloud
computing desktop and application delivery solutions s. This Section shall in
all respects survive any termination of this Agreement and shall remain in full
force and effect during the period specified in this Section.


5. Non-Disclosure.  For a period of three  (3) years hereafter, at no time shall
Employee, individually or jointly with others, for the benefit of Employee or
any third party, publish, disclose, use, or authorize any other person to
publish, disclose, or use any secret or confidential material or information
relating to the business or operations of the Company, including, without
limitation, any secret or confidential information relating to the business,
customers, trade or industry practices, trade secrets, technology, or know-how
of the Company, unless such information is in the public domain through no fault
of Employee or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Employee to divulge, disclose or
make accessible such information..


6. General Release.
a.  
In exchange and in consideration outlined in this Agreement, Employee, to the
extent allowed by law, releases and forever discharges the Company and all of
its subsidiaries, parents, affiliates, and their present or former officers,
directors, employees, agents, successors or assigns (the “Released Entities”)
from any and all claims, demands, damages, actions, causes of action or suits at
law or in equity of whatever kind or nature, including, without limitation, for
any any past commission or bonus deals with the Company, verbal or otherwise,
which Employee ever had, now has, or hereafter can, shall or may have against
the Released Entities, whether known or unknown, from the beginning of the World
to the date of this Agreement, provided that, nothing in this Section 6(a) will
release any party from its obligations pursuant to this Agreement. This general
release or giving up of claims is binding on the Employee, his/her heirs,
assigns, and/or representatives.

 
 
2

--------------------------------------------------------------------------------

 

 
b.  
Employee's decision to enter into this Agreement is based solely on the mutual
considerations described above and is wholly his/her free act and deed. EMPLOYEE
HAS CONSIDERED THIS GENERAL RELEASE AND CONFIRMS THAT THE COMPANY ADVISED
HIM/HER TO CONSULT WITH HIS/HER ATTORNEY BEFORE EXECUTING THIS AGREEMENT.



7. Indemnification.


7.1 Indemnification by the Company. Subject to the conditions set forth in
Section 7.2 set forth below, the Company hereby agrees to indemnify and hold
Employee harmless from and against any and all notices, actions, suits,
proceedings, claims, demands, assessments, judgments, costs, penalties and
expenses against Employee arising out of a breach by the Company of a
representation, warranty or covenant under the note and related documentation
issued by the Company to HSBC (“HSBC Note”) or the Stock Purchase Agreement
between the Company and Goldcrest Distribution Limited and related documentation
(“Goldcrest Financial Note”). Such agreement to indemnify shall survive this
Agreement until the earlier of (i) the expiration of the Goldcrest Financial
Note and related loan facility or (ii) the removal of Employee’s personal
guarantee with HSBC and Goldcrest.  Any such notices, actions, suits,
proceedings, claims, demands, assessments, judgments, costs, penalties and
expenses are hereinafter collectively referred to as “Losses”. Notwithstanding
anything to the contrary herein, the Company shall have no further liability for
any Loss that Employee identifies as a Claim (as defined below) delivered to the
Company after three years from the date hereof.


            7.2 Procedures.


(a)           In the event that any legal proceedings shall be instituted or
that any claim or demand (“claim”) shall be asserted by any person in respect of
which payment may be sought under section 7.1 hereof, Employee shall reasonably
and promptly cause written notice of the assertion of any claim of which it has
knowledge which is covered by this indemnity to be forwarded to the
Company.  The Company shall have the right, at its sole option and expense, to
be represented by counsel of its choice, which must be reasonably satisfactory
to Employee, and to defend against, negotiate, settle or otherwise deal with any
claim which relates to any losses indemnified against hereunder.  If the Company
elects to defend against, negotiate, settle or otherwise deal with any claim
which relates to any losses indemnified against hereunder, it shall within ten
(10) days (or sooner, if the nature of the claim so requires) notify employee of
its intent to do so.  Employee shall not be liable for any settlement of any
claim effected without its prior written consent, provided, however, that such
consent shall not unreasonably be withheld, delayed, or conditioned.  If the
Company elects not to defend against, negotiate, settle or otherwise deal with
any claim which relates to any losses indemnified against hereunder, fails to
notify employee of its election as herein provided or contests its obligation to
indemnify Employee for such losses under this Agreement, Employee may defend
against, negotiate, settle or otherwise deal with such claim.  The Company shall
not be liable for any settlement of any claim effected without its prior written
consent, provided, however, that such consent shall not unreasonably be
withheld, delayed, or conditioned. If Employee defends any claim, then the
Company shall promptly reimburse Employee for the actual expenses of defending
such claim upon submission of periodic bills.  If the Company shall assume the
defense of any claim, Employee may participate, at its own expense, in the
defense of such claim; provided, however, that Employee shall be entitled to
participate in any such defense with separate counsel at the expense of the
Company, if, (i) so requested by the Company to participate or (ii) in the
reasonable opinion of counsel to employee, a conflict or potential conflict
exists between Employee and the Company that would make such separate
representation advisable.  The parties hereto agree to cooperate fully with each
other in connection with the defense, negotiation or settlement of any such
claim.
 
 
3

--------------------------------------------------------------------------------

 


(b)           After any final judgment or award shall have been rendered by a
court, arbitration board or administrative agency of competent jurisdiction and
the expiration of the time in which to appeal therefrom, or a settlement shall
have been consummated, or Employee and the Company shall have arrived at a
mutually binding agreement with respect to a claim hereunder, Employee shall
forward to the Company notice of any sums due and owing by the Company pursuant
to this Agreement with respect to such matter and the Company shall be required
to pay all of the sums so due and owing to Employee by wire transfer of
immediately available funds within 10 business days after the date of such
notice. The failure of Employee to give reasonably prompt notice of any claim
shall not release, waive or otherwise affect the Company’s obligations with
respect thereto except to the extent that the Company can demonstrate actual
loss and prejudice as a result of such failure.
 
    (c)            Conditions to Indemnification by the Company. The
Indemnification provisions set forth above, are in all respects subject to and
conditioned upon the Employee taking any and all actions required to maintain
its personal guarantees in full force and good standing, and not to take or
cause any actions that would result in the HSBC Note or the Goldcrest Financial
Note and related loan facility to be in default.


7.3                      Covenant by Employee; Indemnification by the
Employee.  The Employee covenants to the Company that he will maintain full
non-modified compliance with his obligations as set forth under the HSBC Note
and the Goldcrest Financial Note, for the periods set forth therein. The
Employee hereby agrees to indemnify and hold the Company harmless from and
against any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses against the Company
arising out of any (i) promises or agreements by Employee, whether written or
oral to employees, contractors, and third-parties as to stock grants, options,
or unpaid cash payments or bonuses except for those outlined in disclosed
compensation plans and employment agreements, all as set forth and disclosed in
the Company’s filings with the Securities and Exchange Commission, and (ii)
Employee failing to maintain its personal guarantees in full force and good
standing, or Employee taking or cause any actions that would result in the HSBC
Note or the Goldcrest Financial Note and related loan facilities to be in
default. Indemnification under this Section 7.3 will follow the procedures set
forth under Section 7.2.


8. Entire Agreement. This Termination Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters.  Each party acknowledges that no party has made any promise,
representation, or warranty whatsoever, express or implied, not contained herein
concerning the subject matter hereof.


9. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.


10. Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.


11. Governing Law and Interpretation.  This Agreement shall be governed and
conformed in accordance with the laws of the State of Florida without regard to
its conflict of laws provision. Any party to this Agreement bringing a legal
action or proceeding against any other party arising out of or relating to this
Agreement or the transactions contemplated hereby shall bring the legal action
or proceeding in either the United States District Court for the Middle District
of Florida, or in any court of the State of Florida sitting in Orange County,
Florida (the “Designated Courts”). Each party consents to the exclusive personal
jurisdiction of the Designated Courts for the purpose of all legal actions and
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each party agrees that the exclusive choice of forum set
forth in this Section does not prohibit the enforcement of any judgment obtained
in the Designated Courts or any other appropriate forum.


 
12. Agreement is the Product of Negotiations.   This Agreement is the product of
negotiations between Company and Employee and in their respective attorneys and
thus any ambiguity contained herein shall not be construed against one party or
the other.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.



  EMPLOYEE:                 /s/ Robert Zysblat       Robert Zysblat          
COMPANY:           THINSPACE TECHNOLOGY INC.                 By:      /s/
Michael Brodsky       Name: Michael Brodsky     Title:   Director  

 
 
5